[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SPECIFIC VISITATION
On the question of the Christmas vacation, the court finds that the school vacation begins at the end of school on December 16, 1994 and ends the evening of January 2, 1995. Plaintiff shall therefore have the child in her physical custody from December 16, 1994 after school (beginning at 2:00 p.m.) until December 25, 1994 at 2:00 p.m. The defendant shall have the child in his custody from December 25, 1994 at 2:00 p.m. until January 2, 1995 at 2:00 p.m. This means that the child may be picked up at school by the plaintiff at 2:00 p.m. on December 16, and he shall be returned to the plaintiff by the defendant by 2:00 p.m. on January 2, 1995. The court believes this will give each parent eight and a half days of the Christmas vacation to be with the child.
To clarify the situation where Rosh Hashanah falls on a Thursday, the defendant may also have the child on Friday if there no school. However, if there is school, then the child muse be returned the evening before.
Martin Luther King day shall be considered a holiday for purposes of visitation.
MARGARET C. DRISCOLL STATE TRIAL REFEREE CT Page 4278